Citation Nr: 1516006	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD)/major depression, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from December 1960 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2015 the Veteran testified at a Board video conference hearing at the RO, a transcript of which is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a PTSD/major depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2007 rating decision denied the claim for service connection for PTSD/major depression, and a November 2007 rating decision confirmed and continued the denial of the claim; the Veteran did not appeal that rating decision and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision.

2.  The additional evidence presented since the November 2007 rating decision provides some information that, when considered with the other evidence of    record, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for PTSD/major depression.



CONCLUSIONS OF LAW

1.  The November 2007 rating decision that denied the claim for service connection for PTSD/major depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been presented, and the claim for service connection for PTSD/major depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A January 2007 rating decision denied the claim for service connection for PTSD/major depression.  The Veteran's representative filed a timely notice of disagreement in February 2007, but withdrew it later that month, prior to the     RO's promulgation of a statement of the case.  A November 2007 rating decision confirmed and continued the denial of the claim.  The Veteran was informed of the rating decision and of his appellate rights, but did not appeal the decision or submit new and material evidence within one year from the date of notice of the decision.  Thus, the November 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or  when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence considered at the time of the November 2007 rating decision included service treatment records, service personnel records, post-service private treatment records, and statements from the Veteran.  Service personnel records showed that the Veteran did not serve in combat.  Service treatment records contained no findings or diagnosis consistent with a psychiatric disorder.  A private treatment record in April 2006 noted that the Veteran appeared to meet the criteria for major depressive disorder, possible bipolar disorder, clinically significant anxiety secondary to depression, and likely PTSD.  In statements in support of the claim, the Veteran described several in-service stressors, including being on guard duty while stationed in Okinawa, Japan, and seeing images of people walking and hearing sounds that were not there.  He also related seeing lizards, snakes and other animals inside the barracks.  The Veteran reported recurring nightmares of these animals since service.  The claim for service connection was denied because there was no confirmed stressor and current medical evidence did not show a psychiatric disability to include PTSD that was linked to service.

The evidence received since the prior final denial includes post-service VA treatment records dated in 2008 and 2009, which document a diagnosis of PTSD.  The records also reflect diagnoses of dysthymia, depressive disorder, dementia, and psychotic disorder.  In a statement in March 2013 the Veteran described service stressors not previously reported.  Specifically, he stated that while on cleaning duty between February 1961 and March 1961, he found the body of a dead man in the bushes.  He also reported racial harassment in service.  He described an incident when an object was thrown at him and he was called a racial slur, and reportedly he had to physically fight off the aggressors.  He stated that another man in his platoon was also beaten up and a man in the barracks talked about killing people.  

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material, as it relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disability.  Accordingly, as new and material evidence has been submitted, the claim is reopened.


ORDER

As new and material evidence has been presented, the claim for service connection for posttraumatic stress disorder/major depression is reopened, and to this extent only the appeal is granted.


REMAND

Reopening the claim does not end the matter; rather, consideration of the claim    for service connection on the merits is required.  However, the Board finds that additional development is necessary before such consideration can occur.

The Veteran's service treatment records are negative for any complaints or findings of any mental disorder, and the Veteran denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort on the October 1962 Report of Medical History.  

Private treatment records from Dr. W.J.W. include a problem list dating from 1985  to 2004 which makes no mention of a psychiatric disability.  A November 2003 report noting past medical history did not identify depression or anxiety from the list provided, while other disabilities such as coronary artery disease and hypertension were circled.  The first suggestion in post service medical evidence of any psychiatric symptoms was an April 2006 Diagnostic Report noting the Veteran appeared to meet criteria for major depressive episode, possible bipolar disorder, clinically significant anxiety secondary to depression and likely PTSD.  His first presentation to VA mental health was in February 2008 when he reported seeing things that were not there, such as snakes, lizards and green things.  He said when he was in Okinawa   his shoes would turn green from humidity, and would see lizards and snakes when standing guard duty.  He was noted to be a poor historian at that time.  The diagnosis was psychotic disorder.   In an April 2008 VA treatment report, a psychiatrist noted that it appeared the Veteran had multiple medical comorbidities including severe high blood pressure, potentially affecting his brain and that he has obvious cognitive deficits.  She stated that she suspected his impaired cortical inhibition releases his memories leading to the intrusions that experience in dreams, day mares, and memories.  She noted that he also has signs and symptoms of PTSD.  In 2010 VA treatment records, the Veteran reported being involved in a motor vehicle accident in 2001 and that his hallucinations worsened after the accident. 

In connection with his appeal, the Veteran reported several in-service stressors, including being on guard duty while stationed in Okinawa, Japan, and seeing images of people walking and hearing sounds that were not there.  He also related seeing lizards, snakes and other animals inside the barracks.  However, such stressors are not capable of being verified.  In a statement in March 2013 the Veteran described service stressors not previously reported.  Specifically, he stated that while on cleaning duty between February 1961 and March 1961, he found the body of a dead man in the bushes.  He also reported racial harassment in service.  He described an incident when an object was thrown at him and he was called a racial slur, and reportedly he had to physically fight off the aggressors.  He stated that another man in his platoon was also beaten up and a man in the barracks talked about killing people.  On remand, the AOJ should attempt to verify the stressor of 
finding a dead man in the bushes between February 1961 and March 1961 to        the extent possible.  Additionally, as the Veteran now alleges an assault and harassment, send the Veteran an appropriate development letter for PTSD based   on personal assault.  

The record suggests the Veteran may have sought treatment at the Denver VA medical center in 1973.  Relevant treatment records should be requested.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a development letter on establishing service connection for PTSD based on personal assault. 

2.  Request the Veteran to identify all medical providers, from whom he has received treatment for a psychiatric disorder, and to complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records that are not already contained in the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.

3.  Request VA treatment records from the Denver VA Medical Center dating since 1973, as well as updated VA treatment records and associate them with the claims file.

4.  Attempt to verify the Veteran's alleged stressor of finding the body of a dead man during cleaning duty in February 1961 and March 1961 through official sources.  If additional information is needed from the Veteran, such should be requested. 

5.  Schedule the Veteran for a VA PTSD examination to determine the nature of his current disability and to obtain an opinion as to whether any present acquired psychiatric disability, to include PTSD, is related to service.  The examiner must review the claims file and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  Following review of the claims file and examination of the Veteran the examiner should identify all of the Veteran's psychiatric diagnoses. 

If PTSD is diagnosed, the examiner should identify the stressor upon which the diagnosis is based.  For any other  diagnosed psychiatric disorder (other than a personality disorder), the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any such disorder is etiologically related to the Veteran's military service.  

A complete rationale should be provided for any opinion stated.

6.  Thereafter, readjudicate the claim on the merits.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


